663 N.W.2d 471 (2003)
In re The Honorable Gerard TRUDEL, Judge, 24th District Court.
Docket No. 121995.
Supreme Court of Michigan.
June 27, 2003.
On order of the Court, the Decision and Recommendation of the Judicial Tenure Commission is considered. We accept the determination that respondent engaged in judicial misconduct in violation of Const. 1963, art. 6, § 30, MCR 9.104(A)(1), (2), (4), MCR 9.205(B) and (B)(1)(d), as amended, and Code of Judicial Conduct Canons 1, 2A, 2B, 2C, 3B(1), (2), and 3(C). Had respondent not already resigned from judicial office, we would have ordered him removed from office for the remainder of his term, which would have ended January 1, 2005. Since respondent has resigned from judicial office, we ORDER that respondent shall not fill any Michigan judicial office prior to the time that his term would have ended, January 1, 2005.
We further ORDER that respondent shall pay costs of $12,777.33 to the Judicial Tenure Commission.
MARILYN J. KELLY, J., concurs in part and dissents in part, and states as follows:
I concur in the order of the Court except regarding the award of costs to the Judicial Tenure Commission.
A majority of the commission found credible evidence that respondent had a psychological disorder that caused his misconduct. I agree with the commission's conclusions that respondent must be removed from office, but that the assessment of further sanctions is tantamount to punishing him for his mental illness.
Therefore, I dissent from the portion of the order that requires respondent to reimburse the commission for costs it incurred in prosecuting him.